 


116 S1849 IS: Accelerating Forest Restoration Act of 2019
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
116th CONGRESS1st Session 
S. 1849 
IN THE SENATE OF THE UNITED STATES 
 
June 13, 2019 
Ms. McSally introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources 
 
A BILL 
To provide flexibility and improve the effectiveness of the Four Forests Restoration Initiative in the State of Arizona. 
 
 
1.Short title This Act may be cited as the Accelerating Forest Restoration Act of 2019.  2.FindingsCongress finds that— 
(1)there is an urgent need in the State of Arizona— (A)to restore the ponderosa pine forest ecosystems; 
(B)to reestablish beneficial natural fire regimes;  (C)to sustain native biological diversity; and 
(D)to protect communities from unnaturally severe fires;  (2)the low and zero values of forest restoration byproducts undermine the success of establishing and maintaining a private sector wood industry; 
(3)Forest Service appraisal, sale, and accountability procedures for conventional timber production overemphasize capturing marginal wood value at the expense of accelerating treatments and private sector success;  (4)the economic and natural resource benefits of a restored acre, such as wildfire avoidance, watershed protection, wildlife habitat, and recreational opportunities, exceed the value of the wood removed and provide greater benefit to taxpayers; 
(5)Forest Service analyses do not capture the low value of timber under 4FRI as a byproduct of restoration or reflect the cost of removal and transportation of that timber to available markets;  (6)landscape-scale forest restoration under 4FRI can and should be accelerated in an economically and socially viable manner that promotes ecological sustainability, forest resilience, and shared forest stewardship across multiple users of national forests; and 
(7)progress under 4FRI has not kept pace with stated goals to partner with industry to mechanically treat approximately 1,000,000 acres of ponderosa pine forests within 20 years.  3.DefinitionsIn this Act: 
(1)4FRIThe term 4FRI means the Four Forests Restoration Initiative under the Restoration Program, which— (A)aims to restore 2,400,000 acres of ponderosa pine forests and associated ecosystems in the State of Arizona through a combination of mechanical thinning, prescribed fires, and comprehensive restoration activities; 
(B)is a joint effort between the Restoration Program administered by the Forest Service and the Four Forests Restoration Initiative Stakeholder Group; and  (C)takes place on portions of the Coconino, Kaibab, Apache-Sitgreaves, and Tonto national forests along the Mogollon Rim in the State of Arizona. 
(2)Forest restoration byproductThe term forest restoration byproduct means a forest product derived from active ecological restoration through commercial timber sales and permits, stewardship contracts, special forest product sales and permits, and woody biomass utilization (as defined in the implementation guidelines of the Restoration Program).  (3)Low-value restoration byproductThe term low-value restoration byproduct means a forest restoration byproduct the value of which is not more than 25 percent of industry expectations for high value restoration byproducts. 
(4)No-value restoration byproductThe term no-value restoration byproduct means a forest restoration byproduct that has zero or negative value after stumpage, harvest, processing, and transport costs are deducted from the price charged by a mill, power plant, or other processing facility to sell that forest restoration byproduct.  (5)PartnerThe term partner means any 4FRI contractor or agent of a contractor that has a contract or agreement with, or permit from, the Forest Service to implement an approved project in accordance with the Restoration Program. 
(6)ProjectThe term project means an activity conducted under any timber-related sale, contract, or stewardship agreement— (A)to which the Forest Service is a party; and 
(B)that implements an approved 4FRI restoration treatment under a contract, agreement, or permit that complies with the requirements of the Restoration Program.  (7)Restoration ProgramThe term Restoration Program means the Collaborative Forest Landscape Restoration Program established under section 4003 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303). 
(8)SecretaryThe term Secretary means the Secretary of Agriculture.  4.Classification of restoration byproducts as low-value or no-valueThe Secretary may designate as a low-value or no-value restoration byproduct a forest restoration byproduct that is not a low-value or no-value restoration byproduct if that forest restoration byproduct was harvested— 
(1)in a manner consistent with the requirements of the Restoration Program; and  (2)within any geographic area on which 4FRI takes place. 
5.Exception to whole log export limitation for project timberThe Secretary shall revise section 223.162 of title 36, Code of Federal Regulations, to permit unprocessed forest restoration byproducts and low-value and no-value restoration byproducts to be exported from the United States if those byproducts were harvested— (1)in a manner consistent with the requirements of the Restoration Program; and 
(2)within any geographic area on which 4FRI takes place.  6.Exemption to identifying and marking project timberThe Secretary shall revise section 223.195 of title 36, Code of Federal Regulations, to exclude low-value or no-value forest restoration byproducts from the requirement to paint, brand, or hammerstamp timber under that section if those byproducts were harvested— 
(1)in a manner consistent with the requirements of the Restoration Program; and  (2)within any geographic area on which 4FRI takes place. 
7.Transportation of forest restoration byproducts 
(a)In generalThe Secretary shall not require a partner to weigh a vehicle used for a project.  (b)Average truck weightThe Secretary may assign an average truck weight for a truck carrying forest restoration byproducts from a project using— 
(1)existing load ticket data; and  (2)an average product weight that is mutually agreed on by the Forest Service and each partner for that project. 
(c)Maximum truck weightNotwithstanding any other provision of law, on request of the Governor of Arizona, for a logging truck on a project— (1)the Secretary shall increase the maximum truck weight limit on Forest Service roads and bridges to 91,800 pounds (or the multi-axle equivalent); and 
(2)the Secretary of Transportation shall increase the maximum truck weight limit on any route on the Interstate System in the State of Arizona to 91,800 pounds (or the multi-axle equivalent).  (d)Waiver of cleaning and inspection requirementsAt the request of a partner, the Secretary shall waive any applicable cleaning or inspection requirement for any piece of equipment or any truck that— 
(1)is used in harvesting under the project; and  (2)has passed at least 1 prior inspection. 
8.Adjustment to time-since-cut requirementsThe Secretary shall allow forest restoration byproducts harvested under a project to remain at the project site for not more than 120 days before removal by the partner on that project.  